OPINION

ZAPPALA, Justice.
This is an appeal from an order of the Court of Common Pleas of Erie County denying Appellant’s petition for post-conviction relief brought pursuant to the Post Conviction Relief Act, 42 Pa.C.S. § 9541 et seq. For the reasons that follow, we affirm.
On December 19, 1997, Appellant, acting pro se, sought review under the PCRA of his criminal convictions for first degree murder, burglary, theft by unlawful taking and possession of an instrument of crime. Present counsel was appointed to represent Appellant in connection with the PCRA proceedings. On April 30, 1998, an amended PCRA petition was filed on Appellant’s behalf, asserting that appellate counsel was ineffective for failing to raise five claims of trial counsel’s ineffectiveness. Specifically, Appellant contended that appellate counsel was ineffective for failing to assert trial counsel’s ineffectiveness for: (1) failing to inquire into Appellant’s competence by not seeking psychological and/or intelligence evaluations of Appellant; (2) failing to conduct voir dire concerning racial bias; (3) failing to investigate and present mitigative witnesses during the penalty phase of Appellant’s trial; (4)’ improperly advising Appellant not to testify during the penalty phase; and (5) failing to argue Appellant’s acceptance of responsibility as a mitigating circumstance under 42 Pa.C.S. § 9711(e)(8).
By order dated June 10,1998, the PCRA court scheduled a hearing on claims 3, 4 and 5, and summarily dismissed claims 1 and 2. The court determined that claim 1 was contradicted by the record and merit-less, and that claim 2 was not cognizable under the PCRA because it had been previously litigated on direct appeal to this Court.
An evidentiary hearing was held on August 5 th and 6 th, 1998. Pursuant to a directive from the PCRA court, Appellant filed a supplemental brief in support of his PCRA petition on August 21, 1998. The Commonwealth filed its supplemental brief in opposition to the petition on August 31, 1998. On September 16, 1998, Appellant was denied PCRA relief. In its opinion, the PCRA court determined that since “Appellant’s Supplemental Brief in Support of Motion for Post Conviction Collateral Relief’ only set forth claim 3, Appellant had abandoned claims 4 and 5. Slip op. at 1 n.l.
Nevertheless, in his brief to this Court, Appellant attempts to assert not only claim 3, but also claims 1 and 2, which were summarily dismissed by the PCRA court before the hearing, as well as claims 4 and 5, which the PCRA court determined Appellant had abandoned. Appellant fails to assert in his brief that the PCRA court erred in finding that claim 2 was previously litigated on direct appeal. Likewise, Appellant fails to assert that the PCRA court erred in finding claims 4 and 5 waived. Accordingly, the claims are not properly before this Court.
■ Therefore, the only issues that have been preserved for review by this Court are claims 1 and 3.1 We agree with the *204PCRA court that Appellant is due no relief on either claim.
Appellant asserts in claim 1 that trial counsel failed to sufficiently investigate three witnesses, Appellant’s mother, maternal uncle and maternal uncle’s wife, who could have provided the jury with credible and compelling mitigative evidence on Appellant’s behalf. The PCRA court determined that it was Appellant’s refusal to cooperate with both trial counsel and the court appointed investigator which precluded any reasonable investigation of possible mitigative witnesses. The record fully supports the PCRA court’s conclusion.
Appellant asserts in claim 3 that trial counsel failed to inquire into Appellant’s competence by not seeking psychological and/or intelligence evaluations of Appellant. The record reveals that trial counsel did in fact motion the trial court for the appointment of a forensic toxicologist, psychiatrist and psychologist, to examine Appellant. However, attempts at securing expert evaluations of Appellant were precluded by Appellant’s refusal to cooperate with trial counsel or assist in his own defense.
Appellant is due no PCRA relief. The order of the Court of Common Pleas of Erie County is affirmed.2
Justice NIGRO files a Concurring Opinion in which Justices CASTILLE and NEWMAN join.

. The Concurring Opinion concludes that these two claims, as well as Appellant’s other three claims, have been waived because Appellant failed to properly "layer” his ineffectiveness claims in his brief. See Concurring op. at 204. We cannot agree with this hyper-technical waiver analysis. Pursuant to Pa. R.A.P. 2111(a)(4) (brief of the appellant shall contain a statement of the questions involved), Appellant’s brief contains a section entitled "Questions Presented for Review.” The first five questions presented by Appellant consist of the five claims of trial counsel’s ineffectiveness. The sixth and final question further asserts that appellate counsel was ineffective for failing to assert each of the five claims of trial counsel’s ineffectiveness. Thus, a common sense reading of the plain language contained in the "statement of the questions involved” section of Appellant’s brief can only result in the reasonable conclusion that Appellant is asserting appellate *204counsel’s ineffectiveness for failing to assert five claims of trial counsel’s ineffectiveness. We fail to see what more Appellant should be required to argue in the body of his brief in order to properly "layer” his ineffectiveness claims.


. The Prothonotary is directed to transmit to the Governor a full and complete record of the trial, sentencing hearing, imposition of sentence and review by this Court. 42 Pa. C.S. § 971 l(i).